United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2968
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                  Kenneth J. Jones

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                            Submitted: January 20, 2021
                               Filed: February 10, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Kenneth J. Jones, a federal prisoner, appeals the district court’s order denying
his motion for compassionate release for failure to exhaust his administrative
remedies. The government concedes error and moves for remand, specifically
noting it earlier conceded Jones had exhausted administrative remedies.
Accordingly, we summarily reverse and remand for further proceedings on the
merits of Jones’s motion for compassionate release. See 8th Cir. R. 47A(a). The
government’s motion is granted, except the remand will not be limited nor briefing
stayed as requested.
                     ______________________________




                                       -2-